NOTE: This order is nonprecedential.
United States Cou1't of Appeals
for the FederaI Circuit
HTC CORPORATION AND
HTC AMERICA, INC., 1
Appellants,
V.
INTERNATIONAL TRADE COMMISSION, _
Appellee,
AND
APPLE INC., ‘
Intervenor.
2012-1226
On appeal from the United StateS International Trade
C0n1n1ission in InVeStigati0n N0. 337-TA-710.
ON MOTION
ORDER
Upon consideration of Apple Inc.’s unopposed motion
for leave to intervene,
IT ls 0RDERED THAT:

HTC CORP V. ITC 2
The motion for leave to intervene is granted The re-
vised official caption is reflected above
FoR THE CoURT
 1 2  /s/ J an Horbal§;
Date J an Horba1y
C1erk
cc: James B. Cough1an, Esq.
Sidney A. R0senzWeig, Esq.
Marcus E. Serne1, Esq. F"_Eg
U.S. COURT DF APPEALS FOFl
S2 1 THE FEDERAL ClRCUlT
|"lAR `| 2 2012
- JAN HORBA\.Y
CLERK